DETAILED ACTION
This office action is in response to the application filed on 9/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 10,320,304 hereinafter Chen).
	Regarding Claim 1, Chen discloses a power conversion device for providing an output voltage to a load (fig. 3-5), the power conversion device comprising: a power supply (11) configured to provide a first voltage; a converter (15, 16, 13), comprising: a switch (16); and a transformer (15), comprising: a primary winding (W1) connected to the switch in series and configured to receive the first voltage, wherein the primary winding and the switch are connected with the power supply in parallel (via ground); and a secondary winding (W2) connected with the power supply and the load in series (@OUT); wherein the switch is configured to switch according to a control signal (S2), so that the secondary winding generates a second voltage (Vout) according to a voltage of the primary winding; wherein the output voltage is provided based on the first voltage and the second voltage (col. 9, lines 23-37).
	Regarding Claim 2, Chen discloses (fig. 3-5) a control circuit (13 and 20) configured to generate the control signal (S2) according to a current detection signal (SOPTO) corresponding to an output current provided by the power conversion device and a reference current signal (Ith) to adjust the second voltage (col. 14, line 53 – col. 15, line 5).  
	Regarding Claim 3, Chen discloses (fig. 3-5) a current detection circuit (14, 32) electrically connected to an output terminal (@OUT) of the secondary winding, wherein the current detection circuit is configured to detect a current of the output terminal of the secondary winding, and to generate the current detection signal to the control circuit (col. 14, line 53 – col. 15, line 5).  
	Regarding Claim 4, Chen discloses (fig. 3-5) a voltage detection circuit (32) electrically connected to an output terminal (@OUT) of the secondary winding, wherein the voltage detection circuit is configured to detect a voltage (322 output) of the output terminal of the secondary winding, and to generate a voltage detection signal to the control circuit (col. 14, line 53 – col. 15, line 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen in view of Higaki et al. (US11,228,247, hereinafter Higaki).
	Regarding Claim 13, Chen discloses a power supply system (fig. 3-5) including for providing an output voltage and an output current to a load, wherein the power conversion device comprises: a power supply configured to provide a first voltage (VIN); a converter (15, 16, 13), comprising: a switch (16); and a transformer (15), comprising: a primary winding (W1) connected to the switch in series and configured to receive the first voltage, wherein the primary winding and the switch are connected with the power supply in parallel (via ground); and a secondary winding (W2) connected with the power supply and the load in series (@OUT); wherein the switch is configured to switch according to a control signal (S2), so that the secondary winding generates a second voltage according to a voltage of the primary winding (Vout); a control circuit (13, 20) configured to generate the control signal according to a current detection signal and a reference current signal corresponding to the output current so as to control the switch to adjust the second voltage (col. 14, line 53 – col. 15, line 5).
 	Chen does not disclose a plurality of power conversion devices, and control the output voltages of the plurality of power conversion devices to be equal.
	Higaki discloses (fig. 1) a plurality of power conversion devices (11a, 11b), and control the output voltages of the plurality of power conversion devices to be equal (col. 3, lines 24-37).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to include plural converters as disclosed in Higaki to provide more reliable power supply to a load.
	Regarding Claim 14, Chen does not disclose the reference current signal is an average value of the output currents of the plurality of power conversion devices (col. 6, lines 5-14).  
	Higaki discloses the reference current signal is an average value of the output currents of the plurality of power conversion devices (col. 6, lines 5-14).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to include plural converters as disclosed in Higaki to provide more reliable power supply to a load.
	Regarding Claim 15, Chen discloses a voltage detection circuit (322) configured to detect a voltage of an output terminal of the secondary winding (via 14) to generate a voltage detection signal to the control circuit (via S3).  

Allowable Subject Matter
Claims 5-12 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art fails to disclose: “...a current sharing circuit configured to generate a current difference according to the current detection signal and the reference current signal; a compensator configured to generate a compensation signal based on the current difference and the voltage detection signal; and a controller configured to generate the control signal according to the compensation signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, the prior art fails to disclose: “...further comprising a full-bridge circuit, wherein the full-bridge circuit comprises: a first switch, wherein a first terminal of the first switch is electrically connected to a first terminal of the secondary winding, and a second terminal of the first switch is electrically connected to a first terminal of the power supply; a second switch, wherein a first terminal of the second switch is electrically connected to the first terminal of the power supply, and a second terminal of the second switch is electrically connected to a second terminal of the secondary winding; a third switch, wherein a first terminal of the third switch is electrically connected to the first terminal of the secondary winding, and a second terminal of the third switch is electrically connected to the load; and a fourth switch, wherein a first terminal of the fourth switch is electrically connected to the load, and a second terminal of the fourth switch is electrically connected to the second terminal of the secondary winding.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 11, the prior art fails to disclose: “...the converter further comprises: a diode comprising: an anode terminal electrically connected to the secondary winding; and a cathode terminal, electrically connected to the power supply; and a capacitor, including: a first terminal electrically connected to the cathode terminal; and a second terminal electrically connected to the load.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, the prior art fails to disclose: “...the converter further includes: a diode, comprising: an anode terminal electrically connected to the secondary winding; and a cathode terminal, electrically connected to the load; and a capacitor, comprising: a first terminal electrically connected to the cathode terminal; and a second terminal electrically connected to the power supply.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 16, the prior art fails to disclose: “...the control circuit generates a current difference according to the current detection signal and the reference current signal, generates a compensation signal according to the current difference and the voltage detection signal, and generates the control signal according to the compensation signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, the prior art fails to disclose: “...at least one of the power conversion devices comprises a full-bridge circuit, and the full-bridge circuit comprises: a first switch, a first terminal of the first switch is coupled to a first terminal of the secondary winding, and a second terminal of the first switch is coupled to a first terminal of the power supply; 18a second switch, a first terminal of the second switch is coupled to the first terminal of the power supply, and a second terminal of the second switch is coupled to a second terminal of the secondary winding; a third switch, a first terminal of the third switch is coupled to the first terminal of the secondary winding, and a second terminal of the third switch is coupled to the load; and a fourth switch, a first terminal of the fourth switch is coupled to the load, and a second terminal of the fourth switch is coupled to the second terminal of the secondary winding.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 20, the prior art fails to disclose: “...comprising a power supply module for receiving the reference current signal and outputting a third current to the load, wherein the reference current signal is an average value of the output currents and the third current of the power conversion devices.” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838